PER CURIAM. Counsel, George J. Stone, requests a continuance for filing appellant’s brief. Counsel’s reason is that his law license was suspended on March 8, 1996, because of a deficiency in continuing legal education hours. He states that he expects to cure the deficiency on March 29, 1996, and have his license reinstated shordy thereafter.  Counsel’s motion is granted for thirty days. The clerk is directed to set a briefing schedule after the thirty-day period has run. The court forwards this per curiam to the Professional Conduct Committee for its consideration.